Title: To Thomas Jefferson from Nathaniel Macon, 20 April 1801
From: Macon, Nathaniel
To: Jefferson, Thomas



Sir
Warrenton 20 April 1801

Since my return it has not been in my power to see General Davie. He is now at his plantation on the Catawba. I will endeavor to see him as soon as he gets home, which will probably be about the 10. of May; If you should wish to appoint more than one Commissioner from this state to treat with the Indians, I do not think a second could be found that would do better than Major Absalom Tatom of Hillsborough; but it seems to me, two, if not one, could do every thing that is to be done, and if only two it might be well to appoint one from Tennessee or if there should be preferred, one from this state, one from Tennessee & the third from some other state—We wish no change of any of the federal officers, unless they are delinquent, and then the delinquency to be made public—I have understood that Sitgreaves did not accept his new appointment, if this be the fact, and you determine to make a new appointment, permit me to name you, Henry Potter of Raleigh for the place, As a Judge I am sure he would be acceptable to every Democrat in the state. He is a sound one himself and has always been so

Suffer me to say to you, that the people expect,—
That Levees will be done way—
That the communication to the next Congress will be by letter not aspeech—
That we have too many Ministers in Europe—
That some of the Collectors, perhaps all, had better recieve a fixedsalary, than commissions—
That the army might safely be reduced—
That the navy might also be reduced—
That the Agents to the War & navy might be reduced—In fact that a system of ceconomy is to be adopted and pursued with energy—


As soon as I see Davie I will inform you, and If he does not incline to be a commissioner to treat with Indians, I will then name some other to you
I am with perfect respect & esteem Sir yr. most obt. sert.

Nathl Macon

